Citation Nr: 1539883	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-24 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) and dysthymic disorder, currently evaluated as 70 percent disabling, to include consideration of an extraschedular rating under 38 C.F.R. § 3.321. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from September 1995 to July 2002.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  By that rating action, the RO assigned a 70 percent disability rating to the service-connected PTSD and dysthymic disorder, effective September 27, 2010--the date VA received the Veteran's claim for increased compensation for this disability.  The Veteran appealed the award of a 70 percent rating to the serviced-connected PTSD and dysthymic disorder to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The Veteran seeks an increased rating in excess of 70 percent for her PTSD and dysthymic disorder.  She contends that because of her PTSD symptoms, such as problems with anger and paranoia, she is on the verge of losing her employment as a Department of Defense (DOD) contractor, and that she has to constantly use Leave Without Pay (LWOP).  (See Veteran's May 2015 statement to VA.) 

In support of her assertion, a March 2015 VA psychiatrist opined, at the close of a mental status evaluation of the Veteran, that her PTSD appeared to cause significant impairment (italics added for emphasis) in her occupational functioning, largely as a result of interpersonal difficulties both at home (resulting in work-attendance issues) and at work (resulting in work-related discontentment), which had caused increased turnover with her previous jobs.  Particularly notable, according to the VA psychiatrist, was that despite her education (i.e., she has a Bachelor of Arts in Aeronautical Science) and reported task performance, she averaged six (6) months at each job that she had held and had documented interpersonal concerns with several positions, according to her treatment records with a Dr Y.  Moreover, according to the VA psychiatrist, her attendance had been a concern with several positions, at least partly due to the long commute times, but also apparently due to her own mental health difficulties and relational difficulties with her family that were exacerbated by her mental health condition.

The VA psychiatrist maintained that while the Veteran demonstrated a good ability to find employment in government positions consistent with her education and occupational experience, her ability to maintain these positions, while attempting to balance her delicate and chaotic home life, had been a challenge.  The VA psychiatrist further concluded that the Veteran's long commute times required for most of her jobs over the past five (5) years had severely exacerbated both occupational and social functioning, which made it more difficult to assess the impact of her mental health conditions on her occupational and social functioning as well as her ability to maintain employment.  (See March 2015 VA psychiatric examination report).  In view of the March 2015 examiner's opinion that the Veteran's psychiatric condition had caused significant impairment in her occupation functioning largely as a result of interpersonal difficulties both at home (resulting in work-attendance issues) and at work (resulting in work-related discontentment), along with the Veteran's statements that she was on the verge of losing her job because she had to use "countless sick days" and LWOP, the Board finds that her PTSD and dysthymic disorder present an exceptional or unusual disability picture as to warrant referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2015). 

Pursuant to 38 C.F.R. § 3.321 (2015), in exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-scheduler evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to identify medical treatment received for her PTSD and dysthymic disorder since the record was last updated.  Copies of any outstanding relevant records should be obtained.  

2.  After conducting any indicated additional development, refer the Veteran's claim to VA's Director of Compensation Services or the Undersecretary for Benefits for adjudication of entitlement to an extraschedular rating for PTSD and dysthymic disorder under the provisions of 38 C.F.R. § 3.321(b)(1).

3.  Thereafter, readjudicate the Veteran's claim for an increased disability rating for PTSD and dysthymic disorder, currently evaluated as 70 percent disabling, to include extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The adjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate laws and regulations.

4.  If the benefit sought on appeal remains denied, the Veteran and her representative must be provided a Supplemental Statement of the Case, containing notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

